09/22/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0266


                                      DA 21-0266
                                   _________________

MICKALE CARTER, and EUGENE
KIRSCHBAUM,

             Plaintiffs and Appellants,

      v.
                                                                   ORDER
BADROCK RURAL FIRE DISTRICT and
BADROCK FIRE AND QUICK RESPONSE
UNIT, INC., believed to be the heirs and assigns
of Badrock Rural Fire District,

             Defendant and Appellees.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Robert B. Allison, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 22 2021